Citation Nr: 0318159	
Decision Date: 07/29/03    Archive Date: 08/05/03

DOCKET NO.  96-51 280	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to recognition as a helpless child due to 
permanent incapacity for self support before attaining the 
age of 18.


WITNESSES AT HEARING ON APPEAL

Appellant, J.S., N.G., J.H.


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran served on active duty from April 1944 to December 
1944.  The veteran died in March 1994 and the appellant is 
the mother of J.S., the veteran's daughter.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

The case has been before the Board on several previous 
occasions.  In September 1998, the case was remanded to 
afford the appellant a Travel Board hearing.  The case 
subsequently was remanded in July 1999 to allow the RO to 
make a determination as to the sufficiency of the evidence 
under 38 C.F.R. § 3.210 for establishing that the deceased 
veteran is the father of the appellant's daughter and for 
additional evidentiary development.  When the case came 
before the Board again in September 2002, it was remanded 
once again to comply with the appellant's request for another 
Travel Board hearing.  Such a hearing was scheduled, although 
the appellant failed to report.  The case is now again before 
the Board for appellate adjudication.


REMAND

A determination has been made that additional development is 
still necessary in the current appeal.  Accordingly, this 
case is REMANDED to the RO for the following actions:

1.  A social and industrial survey should 
be obtained for the purpose of obtaining 
information as to the medical, 
educational and employment history of the 
veteran's daughter who was born on July 
[redacted]
, 1976, and her capacity for self-
support at the time of her 18th birthday 
on July [redacted]
, 1994.  The claims folder must 
be made available to the social worker in 
conjunction with the survey as it 
contains important historical data.  The 
daughter's medical, social, educational 
and employment background should be 
summarized and any other information 
needed to develop a complete picture of 
her employment prospects and the 
conditions which limit her employment 
opportunities should be identified.  The 
social worker should elicit data to 
clarify the nature and sequence of events 
which have a bearing on her 
employability.  With regard to her 
employability, the daughter should be 
asked to provide the names and addresses 
of businesses where she has worked and/or 
sought employment.  The social worker 
should indicate his or her overall 
judgment as to the degree of the 
daughter's disability at the time of her 
18th birthday and discuss whether the 
daughter was permanently incapable of 
self-support at the time of her 18th 
birthday by reason of physical or mental 
defects.  The social worker should 
attempt to obtain authorization for VA to 
obtain medical records for treatment the 
daughter received from 1990 to July 1994 
and determine when the daughter was in 
receipt of benefits from the Social 
Security Administration.

2.  Thereafter, determine whether any 
additional development is indicated as a 
result of the social and industrial 
survey and then readjudicate this case in 
light of any additional evidence 
obtained.  If the determination remains 
unfavorable to the appellant, she should 
be provided with a supplemental statement 
of the case (SSOC) that addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the new 
evidence.  She should be given an 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

